DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 	Claims 1, 4-5, and 7-9 are pending.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed August 8, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection in view of Smith (US 2015/0107265) of claim 1 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, lines 4-6, recites “the global maximum variation in elevation ΔEW of the endwall is defined as a difference in elevation between a peak of the bulge and the bottom point of the depression, in relation to the nominal surface”, however claim 1 already establishes ΔEW of the endwall is defined as a depth d of a bottom point of the depression in relation to the nominal surface. Note that the definition of claim 4 is defined from a peak of the bulge to the bottom point of the depression, while the definition of claim 1 is defined from a bottom point of the depression to the nominal surface. Since there are two definitions of the same term, it is unclear which definition is being positively recited in claim 4, and whether the maximum variation ΔMF at any of said mate faces is being redefined relative to the new definition of ΔEW. Claim 5 is indefinite based on its dependence on claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to include the limitation “ΔEW of the endwall is defined as a depth d of a bottom point of the depression in relation to the nominal surface” as recited in claim 1, since ΔEW is redefined as a difference in between a peak of the bulge to the bottom point of the depression.  Claim 5 fails to include all the limitations of claim 1 based on its dependence on claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Patent Application 2015/0107265).
In regards to claim 4, Smith discloses a turbine stage (par. 20) comprising: 
a first airfoil (202, fig. 2) extending from a first platform (215) and a second airfoil (202) spaced circumferentially from the first airfoil and extending from a second platform (215), 
wherein a flow passage (219) of a working medium is defined between the first and second airfoils, the first and second platforms defining an endwall (216) for said flow passage (219), 
wherein the first and second platforms comprise respective mate faces (along edges 244, 246) that interface along a platform splitline (par. 32), 
wherein the endwall has a nominal surface (N, par. 25) that is axisymmetric about an axis of the turbine stage, the endwall further comprising at least one contoured region (218) that is non-axisymmetric with respect to said axis, the at least one contoured region extending from the first platform to the second platform across the platform splitline (see Fig. 3), 
wherein the at least one contoured region includes a first region comprising a bulge and a second region comprising the depression (262),
wherein a global maximum variation in elevation ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils on said endwall (i. par. 35 establishes that bumps 258, 260 can have an elevation of 3-9% of the height, and par. 36 establishes that trough 262 can have an elevation of .2-.7% of the height; ii. at Z=0, par. 28 describes the chord lies along the X-axis, and has a nominal value of approximately .6, see points N101, N200 in Table 1 at Z=0); iii. the height of the airfoil has a nominal value of 1 which is greater the value of the chord; iv. therefore, the bumps can have an elevation of at least 3% of an axial chord L since the bumps can have an elevation of more than 3-9% of the chord length, and the trough can have an elevation of greater than .2%-,7% of the chord length since the height is greater than the chord length),
wherein a maximum variation in elevation ΔMF at any of said mate faces lies in the range 30-45% ΔEW (from first contour 218 in Fig. 3, the ΔEW = 9-(-2)=11 ΔMF=4-(-1)=5; thus the ΔMF is approximately 45%), and
wherein the global maximum variation in elevation ΔEW of the endwall is defined as a difference in elevation between a peak of the bulge (at 258, elevation of at least 9, Fig. 3) and the bottom point of the depression (at 262, elevation of lower than -2, Fig. 3) in relation to the nominal surface N.
	In regards to claim 5, Smith discloses the global maximum variation in elevation ΔEW of the endwall is at least 5% of the axial chord length L of the airfoils on said endwall (see par. 35-36, TABLE I; note that the inferred range is larger than 5%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Application 2015/0107265).
In regards to claim 4, Smith discloses a turbine stage (par. 20) comprising: 
a first airfoil (202, fig. 2) extending from a first platform (215) and a second airfoil (202) spaced circumferentially from the first airfoil and extending from a second platform (215), 
wherein a flow passage (219) of a working medium is defined between the first and second airfoils, the first and second platforms defining an endwall (216) for said flow passage (219), 
wherein the first and second platforms comprise respective mate faces (along edges 244, 246) that interface along a platform splitline (par. 32), 
wherein the endwall has a nominal surface (N, par. 25) that is axisymmetric about an axis of the turbine stage, the endwall further comprising at least one contoured region (218) that is non-axisymmetric with respect to said axis, the at least one contoured region extending from the first platform to the second platform across the platform splitline (see Fig. 3), 
wherein the at least one contoured region includes a first region comprising a bulge and a second region comprising the depression (262),
wherein a global maximum variation in elevation ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils on said endwall (i. par. 35 establishes that bumps 258, 260 can have an elevation of 3-9% of the height, and par. 36 establishes that trough 262 can have an elevation of .2-.7% of the height; ii. at Z=0, par. 28 describes the chord lies along the X-axis, and has a nominal value of approximately .6, see points N101, N200 in Table 1 at Z=0); iii. the height of the airfoil has a nominal value of 1 which is greater the value of the chord; iv. therefore, the bumps can have an elevation of at least 3% of an axial chord L since the bumps can have an elevation of more than 3-9% of the chord length, and the trough can have an elevation of greater than .2%-,7% of the chord length since the height is greater than the chord length),
wherein a maximum variation in elevation ΔMF at any of said mate faces appears to lie in the range 30-45% ΔEW (from first contour 218 in Fig. 3, the ΔEW = 9-(-2)=11 ΔMF=4-(-1)=5; thus the ΔMF is approximately 45%), and
wherein the global maximum variation in elevation ΔEW of the endwall is defined as a difference in elevation between a peak of the bulge (at 258, elevation of at least 9, Fig. 3) and the bottom point of the depression (at 262, elevation of lower than -2, Fig. 3) in relation to the nominal surface N.
As noted above Smith appears to disclose the claimed range of ΔMF relative to ΔEW in the elevation contours of Fig. 3. Furthermore, the claimed range is obvious based on where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Smith discloses elevations which appear to overlap with the claimed range, and further discloses ranges for the peak of the bulge and bottom point of the depression (see pars. 35-36). Further, Smith describes varying the elevations to enhance efficiency, reduce fluid dynamic losses, and/or enhance strength and/or useful life of bucket (par. 34). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contouring of the endwall such that the maximum variation in elevation ΔMF at any of said mate faces lie in the range 30-45% ΔEW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 5, Smith discloses the global maximum variation in elevation ΔEW of the endwall is at least 5% of the axial chord length L of the airfoils on said endwall (see par. 35-36, TABLE I; note that the inferred range is larger than 5%).

Claim(s) 1, and 7-9 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Allen-Bradley (US 2007/0258819) in view of Pandey (US 2010/0158696).
In regards to claim 1, Allen-Bradley discloses a turbine stage (par. 19, 40, Fig. 10B) comprising: 
a first airfoil (“airfoil” par. 40) extending from a first platform (120, 122) and a second airfoil (“airfoil” par. 40) spaced circumferentially from the first airfoil and extending from a second platform (120, 122, Fig. 10B), 
wherein a flow passage (74, see Fig. 6) of a working medium is defined between the first and second airfoils, the first and second platforms defining an endwall for said flow passage, 
wherein the first and second platforms comprise respective mate faces (along edges 244, 246) that interface along a platform splitline (par. 32), 
wherein the endwall has a nominal surface (“axisymmetric” portion of endwall, par. 27, Fig. 5) that is axisymmetric about an axis of the turbine stage, the endwall further comprising at least one contoured region (trough 100, Fig. 10B) that is non-axisymmetric with respect to said axis (“nonaxisymmetric”, par. 40), the at least one contoured region extending from the first platform to the second platform across the platform splitline (see Fig. 10B), 
wherein a global maximum variation in elevation ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils on said endwall (par. 34, trough 100 is between 3-20% of axial chord),
wherein the at least one contoured region comprises a depression (trough 100), and
wherein the global maximum variation in elevation ΔEW of the endwall is defined as a depth d (“depth”) of a bottom point of the depression in relation to the nominal surface (Fig. 10B).
Allen-Bradley does not disclose:
a maximum variation in elevation ΔMF at any of said mate faces lie in the range 30-45% ΔEW.
Pandey discloses a maximum variation in a contour of a trough (38) extending through a mateface in elevation ΔMF (-2, Fig. 4) at any of said mate faces lie in the range 30-45% ΔEW (44%, -4.5, par. 53, Fig. 4).
Allen-Bradley discloses an endwall with a trough, however does not relate the specific contouring at the mateface with the endwall. Pandey, which is also directed to a turbine stage with a platform having contouring in the form of a trough, discloses the variation of a trough at the mateface and endwall such that for the trough a maximum variation in elevation ΔMF at any of a mate face lies in the range 30-45% ΔEW to utilize known contouring that improves turbine performance and efficiency (par. 17) and minimizes adverse affects of any up step (par. 48). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbine stage of Allen-Bradley by providing a trough with a maximum variation in elevation ΔMF at any of said mate faces lie in the range 30-45% ΔEW, as taught by Pandey, to utilize known contouring that improves turbine performance and efficiency (Pandey par. 17) and minimizes adverse affects of any up step (Pandey par. 48).
In regards to claim 7, the modified stage of Allen-Bradley comprises the airfoils belong to a row of rotating blades (Allen-Bradley par. 40), and wherein the endwall is an inner endwall located at the hub side of the airfoils (Allen-Bradley par. 39, 40).
In regards to claim 8, the modified stage of Allen-Bradley comprises the airfoils belong to a row of stationary vanes (Allen-Bradley par. 40), and wherein the endwall is an inner endwall located at the hub side of the airfoils (Allen-Bradley par. 39, 40).
In regards to claim 9, the modified stage of Allen-Bradley comprises the airfoils belong to a row of stationary vanes (Allen-Bradley par. 40), and wherein the endwall is an outer endwall located at the tip side of the airfoils (Allen-Bradley par. 39, 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/20/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745